UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended June 30, 2012 ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-54485 CAMBRIDGE PROJECTS INC. (Name of small business issuer in its charter) Nevada 45-0713638 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10300 Charleston 10-56, Las Vegas, NV 89135 (Address of principal executive offices) (Zip Code) Issuer's telephone Number 1-702-666-4298 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES ¨ NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K ¨ . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  (Do not check if a smaller reporting company) Smaller reporting company x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants’ most recently completed second fiscal quarter. The aggregate market value held by non-affiliates cannot be determined as the issuer’s common equity is currently not publicly traded. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The Registrant had 33,001,000 shares of common stock outstanding as of October 11, 2012. 2 Contents PART I. 4 ITEM 1 DESCRIPTION OF BUSINESS. 5 ITEM 1A. RISK FACTORS. 11 ITEM 1B. UNRESOLVED STAFF COMMENTS. 14 ITEM 2 PROPERTIES . 14 ITEM 3 LEGAL PROCEEDINGS. 15 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 15 PART II 15 ITEM 5 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 15 Item 6. SELECTED CONSOLIDATED FINANCIAL DATA 16 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL STATEMENTS 33 ITEM 9A(T) CONTROLS AND PROCEDURES. 33 ITEM 9B OTHER INFORMATION 34 PART III 34 ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS. 34 ITEM 11 EXECUTIVE COMPENSATION 37 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 38 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. 39 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES. 39 ITEM 15 EXHIBITS . 41 SIGNATURES 42 3 PART I Note regarding forward-looking statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. As used in this current report, the terms “we”, “us”, “our” and the “company” refer to Cambridge Projects Inc. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Annual Report on Form 10K. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. 4 ITEM 1. DESCRIPTION OF BUSINESS History We were incorporated in the State of Nevada on March 11, 2011. Since inception, we have been engaged in organizational efforts and obtaining initial financing.
